Case 4:20-cv-01651 Document 13 Filed on 06/26/20 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 26, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-01651 Document 13 Filed on 06/26/20 in TXSD Page 2 of 2
